Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 12/29/2021.
Claims 1-3, 6-8, 11-18, 23, 25, 27-29 have been amended. New claim 30 has been added. 
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,944,605 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The terminal disclaimer filed on 12/29/2021 has overcome the previous double patenting rejection of the claims. Therefore, the double patenting rejection have been withdrawn.
The amendment filed on 12/29/2021 has overcome the previous objection of the claims. Therefore, the objection have been withdrawn.
The amendment filed on 12/29/2021 has overcome the previous rejection of the claims. Therefore, the 103 rejection have been withdrawn.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 2,3,6-8,14,16-19,23,25,27-28, 30 are objected to because of the following informalities:

Claim 2 recites “..... from the peak power constraint at the receiver upon transmission of an additional output symbol of any value over the communication channel during a time window ....” should be “... from the peak power constraint at the input of the receiver upon transmission of an additional output symbol of any value over the communication channel during a time window ....”. 
Claim 1 recites “a peak power constraint at an input of the receiver”.

Claim 3 recites “....determining that said state of the communication following said transmitting of the output symbol of the certain value will affect said deviation upon the transmission of the additional output symbol of any value over the channel during said time window” should be “....determining that said state of the communication channel following said transmitting of the output symbol of the certain value will affect said deviation upon the transmission of the additional output symbol of any value over the communication channel during said time window”.

Claim 6 recites “...the mapping is responsive to an impulse response of the communication channel and to the peak power constraint of the receiver...” should be
“...the mapping is responsive to an impulse response of the communication channel and to the peak power constraint at the input of the receiver...”
Claim 1 recites “a peak power constraint at an input of the receiver”.

Claim 7 recites “...determining whether said transmission of the output symbol with a value that equals the input symbol will affect a deviation from the peak power constraint at the receiver...” should be “...determining whether said transmission of the output symbol with a value that equals the input symbol will affect a deviation from the peak power constraint at the input of the receiver...”
Claim 1 recites “a peak power constraint at an input of the receiver”.
Claim 7 further recites “....said transmission selecting said output symbol from a set of candidate symbols that maintain said peak power constraint at the input of the ADC of the receiver” should be“....said transmission selecting said output symbol from a set of candidate symbols that maintain said peak power constraint at an input of an ADC of the receiver”.
Claim 1 recites “a peak power constraint at an input of the receiver”.

Claim 8 is also objected to as being dependent upon an objected base claim.

Claim 14 recites in the mapping step “.....peak power constraint at the input of the ADC” should be “....peak power constraint at the input of the ADC of the receiver”. 
Claim 14 further recites in the wherein step “.....peak power constraint at the input of the ADC” should be “....peak power constraint at the input of the ADC of the receiver”. 
Claim 14 further recites last line “.....peak power constraint at the ADC input is satisfied” should be “....peak power constraint at the input of the ADC of the receiver is satisfied”. 
The preamble of claim 14 recites “at an input of an ADC of a receiver”.

Claim 16 recites “.....peak power constraint at the input of the ADC” should be “....peak power constraint at the input of the ADC of the receiver”. 
The preamble of claim 16 recites “at an input of an ADC of a receiver”.

Claim 17 recites “.....said peak power constraint at the input of the receiver” should be “....said peak power constraint at the input of the ADC of the receiver”. 
Claim 17 further recites “said mapping is responsive to a channel impulse response and to the peak power constraint of the receiver...” should be “said mapping is responsive to a channel impulse response and to the peak power constraint at the input of the ADC of the receiver...”


Claim 18 recites “.....from peak power constraint at the input of the ADC” should be “....from peak power constraint at the input of the ADC of the receiver”. 
The preamble of claim 16 recites “at an input of an ADC of a receiver”.
Claim 18 further recites last line “.....peak power constraint at the ADC input is satisfied” should be “....peak power constraint at the input of the ADC of the receiver is satisfied”. 

Claim 19 is also objected to as being dependent upon an objected base claim.

Claim 25 recites “determining said state of the channel following said transmission whereby said determining of said state comprises checking whether transmission of the output symbol of a certain value will affect a deviation from the peak power constraint at the receiver upon transmission of an additional output symbol of any value over the channel during a certain time window that follows the transmission of the output symbol” should be “determining said state of the communication channel following said transmission whereby said determining of said state comprises checking whether transmission of the output symbol of a certain value will affect a deviation from the peak power constraint at the input of the ADC of the receiver upon transmission of an additional output symbol of any value over the communication channel during a certain time window that follows the transmission of the output symbol”.

Claim 25 further recites “setting said output symbol with a value that differs from said certain value upon determining that said state of the channel following said  at the receiver upon the transmission of the additional output symbol of any value over the channel during the certain time window that follows the transmission” should be “ setting said output symbol with a value that differs from said certain value upon determining that said state of the communication channel following said transmission of the output symbol of the certain value, will affect the deviation from the peak power constraint at the input of the ADC of the receiver upon the transmission of the additional output symbol of any value over the communication channel during the certain time window that follows the transmission”.

Claims 23, 30 are also objected to as being dependent upon an objected base claim.

Claim 27 recites “the system of claim 15, comprising a receiver...” should be “the system of claim 15, comprising the receiver...”
Claim 15 already recites a receiver, unless claim 27 implies another receiver.

Claim 28 recites “determining said state of the channel following said transmission whereby said determining of said state comprises checking whether transmission of the output symbol of a certain value will affect a deviation from the peak power constraint at the receiver upon transmission...over the channel....” should be “.... determining said state of the communication channel following said transmission whereby said determining of said state comprises checking whether transmission of the output symbol of a certain value will affect a deviation from the peak power constraint at the input of the ADC of the receiver upon transmission ...over the communication channel.....”.

Claim 28 further recites “setting said output symbol with a value that differs from said certain value upon determining that said state of the channel following said transmission of the output symbol of the certain value, will affect the deviation from the peak power constraint at the receiver upon transmission of the additional output symbol of any value over the channel during a-the certain time window that follows the transmission” should be “setting said output symbol with a value that differs from said certain value upon determining that said state of the communication channel following said transmission of the output symbol of the certain value, will affect the deviation from the peak power constraint the input of the ADC of the receiver upon transmission of the additional output symbol of any value over the communication channel during a-the certain time window that follows the transmission”
Claim 15 recites “peak power constraint at the input of the ADC of the receiver” and communication channel”.
Appropriate correction is required

Allowable Subject Matter
Claims 1, 4, 11-13, 15, 29 are allowed.
Claims 2, 3, 6-7, 14, 16-18, 25, 27-28 
Claims 8,19,23,30 would be allowable if rewritten to objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAHEL GUARINO/Primary Examiner, Art Unit 2631